 1   McGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 1:18-CR-00210-DAD-BAM

12                                    Plaintiff,          FINAL ORDER OF FORFEITURE

13                            v.

14    ALBERTO CORRAL, JR.,

15                                    Defendant.

16

17           WHEREAS, on March 5, 2020, this Court entered a Preliminary Order of Forfeiture

18   pursuant to the provisions of 21 U.S.C. § 853(a) based upon the plea agreement entered into

19   between plaintiff and defendant Alberto Corral, Jr. forfeiting to the United States the following

20   property:

21                   a. Approximately $35,076.00 in U.S. Currency.

22           AND WHEREAS, beginning on January 18, 2020, for at least 30 consecutive days, the

23   United States published notice of the Court’s Order of Forfeiture on the official internet

24   government forfeiture site www.forfeiture.gov. Said published notice advised all third parties of

25   their right to petition the Court within sixty (60) days from the first day of publication of the

26   notice for a hearing to adjudicate the validity of their alleged legal interest in the forfeited

27   property;

28   ///
                                                          1
 1          AND WHEREAS, the United States sent direct written notice by certified mail to the

 2   following individuals known to have an alleged interest in the above-described property: Jennifer

 3   Kim Vu.

 4          AND WHEREAS, no third party has filed a claim to the subject property and the time for

 5   any person or entity to file a claim has expired.

 6          Accordingly, it is hereby ORDERED and ADJUDGED:

 7          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 8   America all right, title, and interest in the above-listed property pursuant to 21 U.S.C. § 853(a), to

 9   be disposed of according to law, including all right, title, and interest of Alberto Corral, Jr. and

10   Jennifer Kim Vu.

11          2.      All right, title, and interest in the above-listed assets shall vest solely in the name

12   of the United States of America.

13          3.      The United States Marshals Service shall maintain custody of and control over

14   the subject property until it is disposed of according to law.

15   IT IS SO ORDERED.
16
        Dated:     March 5, 2020
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         2
